KLEIN, J.
Appellant plaintiff was a marketing representative for defendant under a written contract which, as to termination, provided:
This letter is the agreement between your organization and Altec Lancing Technologies. If termination of our agreement is necessary, it will be 30 days after notification in writing by either party.
In this suit, in which plaintiff contended it was improperly terminated, the trial court granted defendant’s motion for summary judgment. Even though the court found the term “is necessary” ambiguous, the court concluded that the evidence as to intent demonstrated that each party intended that the other would have the ability to terminate for any reason on thirty days notice.
The problem with this resolution is that a former officer of the defendant who drafted the language stated in an affidavit that the parties intended that termination could be only for good cause such as failure to meet sales goals. Plaintiffs president submitted an affidavit stating that he interpreted the “is necessary” language to require good cause for termination.
Accordingly, we cannot agree that defendant was entitled to a summary judgment. Reversed.
WARNER and POLEN, JJ., concur.